EXHIBIT 10.11

AMERICAN EXPRESS COMPANY

2007 INCENTIVE COMPENSATION PLAN

PERFORMANCE GRANT

(ALSO KNOWN AS THE 20     INCENTIVE AWARD)

TO

 

 

 

    Name of Employee  

 

   

 

Award Date     Expiration Date of Award Period

(As Amended and Restated Effective January 1, 2009)

We are pleased to inform you that, pursuant to the Company’s 2007 Incentive
Compensation Plan, as amended (the “Plan”), the Compensation and Benefits
Committee (the “Committee”) of the Board of Directors (the “Board”) of American
Express Company (the “Company”), made an award of a performance grant (also
known as the 20     Incentive Award) to you as hereinafter set forth (the
“Award”) under the Plan as of the award date specified above (the “Award Date”).
This Award is subject to the Detrimental Conduct Provisions established by the
Committee, and as from time to time amended.

1. General. You have been granted the Award subject to the provisions of the
Plan and the terms, conditions and restrictions set forth in this agreement
(this “Agreement”). The period beginning on the first day of the fiscal year of
the Company in which the Award Date occurs and ending on the Expiration Date
specified above being the “Award Period.” The Schedule A Value (as that term is
defined below in Subparagraph 3(b)), if any, will be determined as specified in
Paragraph 3.

2. Requirement of Employment. Your rights to the Cash Value and the Number of
Restricted Shares or Restricted Stock Units, if any (as those terms are defined
below) under Subparagraph 4(b) hereof, shall be provisional and shall be
canceled if your continuous employment with the Company and its Affiliates or
your Related (as that term is defined in the Plan) (hereinafter collectively
referred to as “employment with the American Express companies”), terminates for
any reason on or before the payment date as set forth in Subparagraph 4(b).
Whether and as of what date your employment with the American Express companies
shall terminate if you are granted a leave of absence or commence any other
break in employment intended by the Company to be temporary, shall be determined
by the Committee.

3. Determination of the Schedule A Value, Cash Value and the Number of
Restricted Shares or Restricted Stock Units.

(a) Except as otherwise provided below in this Paragraph 3 and in Paragraphs 2
and 5 hereof, there shall be paid to you in accordance with Paragraph 4 hereof,
the Schedule A Value as of the last day of the Award Period, if any, as provided
in Subparagraph 3(b).

 

Page 1 of 10



--------------------------------------------------------------------------------

(b) Schedule A Value.

(i) Except as otherwise provided in this Paragraph 3, the Schedule A Value as of
the last day of the Award Period will be equal to the amount, if any, determined
by the Committee based on the performance (i.e., 20     Return on Equity and
20     Earnings Per Share) of the Company, pursuant to Schedule A to this
Agreement. However, in no event will the Schedule A Value be greater than the
maximum value as set forth in Schedule A to this Agreement.

(ii) In the application of Schedule A to this Agreement after the end of the
Award Period for purposes of determining the Schedule A Value pursuant to this
Subparagraph 3(b), (A) if the 20     Return on Equity or the 20     Earnings Per
Share is less than the level needed to have some Schedule A Value, there shall
be no Schedule A Value, and (B) if the 20     Return on Equity and the 20    
Earnings Per Share are equal to or greater than those levels needed to have some
Schedule A Value and less than or equal to the maximum specified levels and are
not represented on the table, the Schedule A Value shall be determined by
straight-line interpolation from the amounts specified in such table immediately
less than and greater than the amounts actually attained.

(iii) The Committee shall determine in its own discretion what portion of the
Schedule A Value, if any (as adjusted in accordance with Subparagraph 3(c)
below), shall be payable in cash (the “Cash Value”), and what portion shall be
denominated in restricted shares or restricted stock units of the Company (“the
RSA” or “the RSU”), in accordance with Paragraph 4 below. The RSA or the RSU
shall have the terms substantially as set forth in the form of restricted stock
or restricted stock unit award granted generally under the Plan, or its
successor, except that the RSA or the RSU shall vest pursuant to a period
determined in the Committee’s discretion, except that such vesting period shall
not be less than one year from date of grant, and (B) be forfeitable only if
your employment with the American Express companies terminates by reason of
voluntary resignation or terminates for cause (that is, violation of the Code of
Conduct as in effect from time to time) prior to the applicable vesting dates.
The number of restricted shares or restricted stock units of the Company
comprising the RSA or the RSU (the “Number of Restricted Shares” or the “Number
of Restricted Stock Units”) shall be determined by dividing such portion of the
Schedule A value so designated by the Committee, if any, by the closing price of
the shares on the date that the Committee approves payout of the Awards, and
shall be payable in the form of an RSA or an RSU in accordance with Paragraph 4
below.

(iv) For purposes of this Award, all accounting terms are defined in accordance
with generally accepted accounting principles as set forth in the Company’s
annual audited financial statements, except as otherwise provided below (which
will take into account, in each case, the expenses and other financial effect
for the applicable year(s) of performance grants under the Plan):

(A) “Net Income” means, for any given year, the after-tax net income (or loss)
of the Company or of a segment or other part of the Company, as the case may be,
for such year as adjusted below, as reported by the Company. The calculation of
Net Income, for any given year, will be adjusted to exclude:

 

  •  

reported cumulative effect of accounting changes;

 

Page 2 of 10



--------------------------------------------------------------------------------

  •  

reported income and losses from discontinued operations; and

 

  •  

reported extraordinary gains and losses as determined under generally accepted
accounting principles.

(B) “Average Annual Shareholders’ Equity” means, for any given year, the sum of
the total shareholders’ equity of the Company or of a segment or other part of
the Company, as the case may be, as of the first day of such year and as of the
end of each month during such period (each as reported by the Company), divided
by 13.

(C) “Return on Equity” means, for any given year, the Net Income for such year
divided by the Average Annual Shareholders’ Equity for such year.

(D) “Earnings Per Share” means, for any given year, the diluted earnings (or
loss) per share of the Company for such year, as reported by the Company. The
calculation of Earnings Per Share, for any given year, will be adjusted in the
same fashion as Net Income for such year.

(v) To the extent permissible for purposes of Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), in the event of any change in the
corporate capitalization of the Company, such as by reason of any stock split,
or a material corporate transaction, such as any merger of the Company into
another corporation, any consolidation of the Company and one or more
corporations into another corporation, any separation of the Company (including
a spin-off or other distribution of stock or property by the Company), any
reorganization of the Company (whether or not such reorganization comes within
the definition of such term in Section 368 of the Code), or any partial or
complete liquidation by the Company, other than a normal cash dividend, if the
Committee shall determine that such a change equitably requires an adjustment in
the calculation or terms of Return on Equity and/or Earnings Per Share, on the
grounds that any such change would produce an unreasonable value, such equitable
adjustment will be made by the Committee. Any such determination by the
Committee to reflect such change under this Subparagraph 3(b)(v) shall be final,
binding and conclusive.

(c) As soon as practicable after the last day of the Award Period, the Committee
may determine, in its sole discretion, that the Schedule A Value, if any (as
determined above in Subparagraph 3(b)), may be adjusted downward, but in no
event upward, by a percentage from 0-100% (that is, to a value of zero). In no
event may the Committee amend any provision hereof so as to increase or
otherwise adjust upward the Schedule A Value. In exercising its discretion to
make a downward adjustment, the Committee may take into account factors such as
the increase in shareholder value (as indicated, for example, by shareholder
return, earnings growth and return on equity), customer satisfaction (as
indicated, for example, by customer satisfaction measures, client retention and
growth in products and services), employee satisfaction (as indicated, for
example, by the employee values survey results), implementation of AEQL
initiatives (as indicated, for example, by process changes that achieve

 

Page 3 of 10



--------------------------------------------------------------------------------

significant results), achievement of reengineering initiatives (as indicated,
for example, by cost savings), and such other factors deemed relevant by the
Committee; provided that any such determination by the Committee need not be
made in a uniform manner and may be made selectively among holders of awards of
performance grants, whether or not such award holders are similarly situated.

(d) The Committee’s determinations as to the Schedule A Value, the Cash Value
and the Number of Restricted Shares or the Number of Restricted Stock Units
pursuant to this Agreement shall be final, binding and conclusive upon you and
all persons claiming under or through you.

4. Payment of Award.

(a) As soon as practicable after the last day of the Award Period, the Committee
shall determine whether the conditions of Paragraphs 2 and 3 hereof have been
met and, if so, shall ascertain the Schedule A Value (and any negative
adjustment thereto), Cash Value and the Number of Restricted Shares or the
Number of Restricted Stock Units, if any, in accordance with Paragraph 3 hereof.

(b) If the Committee determines that there is no Schedule A Value, this Award
will be canceled. If the Committee determines that there is some Schedule A
Value, however, the Cash Value as determined pursuant to Paragraph 3 hereof
shall become payable to you in cash, and the Number of Restricted Shares or the
Number of Restricted Stock Units shall be issued to you in the form of a
restricted stock or restricted stock unit award under the Plan, within fifteen
business days following the regularly scheduled payroll payment date of the
applicable pay period beginning after January 31 of the year following the Award
Period, but in no event later than 90 days after January 31 of the year
following the Award Period (or at such other time or times as the Committee
shall determine as provided in Paragraph 6 below).

5. Termination of Employment after the Award Period but on or before the Payment
Date. If, after the last day of the Award Period and on or before the date
specified above in Subparagraph 4(b), but during a period when you have been in
continuous employment with the American Express companies since the Award Date,
you terminate your employment with the American Express companies for any
reason, then you and all others claiming under or through you shall not be
entitled to receive any amounts or awards under this Award, except as otherwise
determined by the Committee in its sole discretion.

6. Deferral or Acceleration of Payment of Award. Any payments to be made under
this Award may be deferred or accelerated in such manner as the Committee shall
determine; provided, however, that any such deferral or acceleration must comply
with the applicable requirements of Section 409A of the Code. As to such a
deferral of payment, any such payment in excess of the amount that was
originally payable to you under this Agreement will be based on a reasonable
interest rate or on one or more predetermined actual investments (whether or not
assets associated with the amount are actually invested therein) as determined
by the Committee, and as to such an acceleration of payment to you under this
Agreement, any such payment will be discounted to reasonably reflect the time
value of money as determined by the Committee.

 

Page 4 of 10



--------------------------------------------------------------------------------

7. Change in Control.

(a) Notwithstanding anything in this Award to the contrary, if you have not
received payment under this Award as discussed in Subparagraph 4(b) above, and
within two years following a Change in Control, as that term is defined in the
Company’s Senior Executive Severance Plan, you experience a separation from
service (as that term is defined for purposes of Section 409A of the Code) that
would otherwise entitle you to receive the payment of severance benefits under
the provisions of the severance plan that you participate in as of the date of
such separation from service, then you shall be paid under this Award, within
five days after the date of such separation from service, a cash payment under
this Award equal to the value of (i) (A) the average award paid or payable to
you under the 20     and 20     Annual Incentive Award or such other annual
incentive award program of the Company or one of its subsidiaries that you
participated in at the time of such prior payment for the two years prior to the
Change in Control, or (B) if you have not received two such awards, the most
recent award paid or payable (or guideline amount payable, if you have not
previously received any such award) to you under the applicable annual incentive
award program of the Company or one of its subsidiaries at the time of such
prior payment), multiplied by (ii) the number of full or partial months that
have elapsed during the Award Period at the time of such separation from service
divided by 12.

(b) The Committee reserves the right to amend or delete this Paragraph 7 in
whole or in part at any time and from time to time; provided, that upon and
following the occurrence of a Change in Control, the Committee may not amend
this Paragraph 7 in a manner that is detrimental to your rights without your
express written consent. Any amendment of the definition of “Change in Control”
in the Senior Executive Severance Plan will be deemed to be an amendment
permitted under this Paragraph.

8. Tax Withholding and Furnishing of Information. There shall be withheld from
any payment of cash or vesting of any restricted shares or restricted stock
units under this Award, such amount, if any, as the Company determines is
required by law, including, but not limited to, U.S. federal, state, local or
foreign income, employment or other taxes incurred by reason of making of the
Award or of such payment. It shall be a condition precedent to the obligation of
the Company to make payments under this Award that you (or those claiming under
or through you) promptly provide the Company with all forms, documents or other
information reasonably required by the Company in connection with the Award.

9. Rights Not Assignable. Your rights and interests under the Award and the Plan
may not be sold, assigned, transferred, or otherwise disposed of, or made
subject to any encumbrance, pledge, hypothecation or charge of any nature,
except that you may designate a beneficiary pursuant to Paragraph 10 hereof. If
you (or those claiming under or through you) attempt to violate this Paragraph
9, such attempted violation shall be null and void and without effect, and the
Company’s obligation to make any further payments to you (or those claiming
under or through you) hereunder shall terminate.

10. Beneficiary Designation. Subject to the provisions of the Plan, you may, by
completing a form acceptable to the Company and returning it to the Corporate
Secretary’s Office, at 200 Vesey Street, New York, New York 10285, name a
beneficiary or beneficiaries to receive any payment to which you may become
entitled under this Agreement in the event of your death. You may change your
beneficiary or beneficiaries from time to time by submitting a new form to the
Corporate Secretary’s Office at the same address. If you do not designate a
beneficiary, or if no designated beneficiary is living on the date any amount or
award becomes payable under this Agreement, such payment will be made to the
legal representatives of your estate, which will be deemed to be your designated
beneficiary under this Agreement.

 

Page 5 of 10



--------------------------------------------------------------------------------

11. Administration. Any action taken or decision made by the Company, the Board
or the Committee or its delegates arising out of or in connection with the
construction, administration, interpretation or effect of the Plan or this
Agreement shall lie within its sole and absolute discretion, as the case may be,
and shall be final, conclusive and binding upon you and all persons claiming
under or through you. By accepting this Award or other benefit under the Plan,
you and each person claiming under or through you shall be conclusively deemed
to have indicated acceptance and ratification of, and consent to, any action
taken or decision made under the Plan by the Company, the Board or the Committee
or its delegates.

12. Change in Control Payments. This Paragraph shall apply in the event of
Change in Control (as defined in the American Express Senior Executive Severance
Plan, as amended from time to time).

(a) In the event that any payment or benefit received or to be received by you
hereunder in connection with a Change in Control or termination of your
employment (such payments and benefits, excluding the Gross-Up Payment (as
hereinafter defined), being hereinafter referred to collectively as the
“Payments”), will be subject to the excise tax referred to in Section 4999 of
the Code (the “Excise Tax”), then (i) if you are classified in Band 70 (or its
equivalent) or above immediately prior to such Change in Control (a “Tier 1
Employee”), the Company shall pay to such Tier 1 Employee, within five days
after the expiration of the written-statement period referred to in Subparagraph
12(d) below, an additional amount (the “Gross-Up Payment”) such that the net
amount retained by such Tier 1 Employee, after deduction of any Excise Tax on
the Payments and any federal, state and local income and employment taxes and
Excise Tax upon the Gross-Up Payment, shall be equal to the Payments and (ii) is
you are other than a Tier 1 Employee, the Payments shall be reduced to the
extent necessary so that no portion of the Payments is subject to the Excise Tax
but only if (A) the net amount of all Total Payments (as hereinafter defined),
as so reduced (and after subtracting the net amount of federal, state and local
income and employment taxes on such reduced Total Payments), is greater than or
equal to (B) the net amount of such Total Payments without any such reduction
(but after subtracting the net amount of federal, state and local income and
employment taxes on such Total Payments and the amount of Excise Tax to which
you would be subject in respect of such unreduced Total Payments); provided,
however, that you may elect in writing to have other components of your Total
Payments reduced prior to any reduction in the Payments hereunder.

(b) For purposes of determining whether the Payments will be subject to the
Excise Tax, the amount of such Excise Tax and whether any Payments are to be
reduced hereunder: (i) all payments and benefits received or to be received by
you in connection with such Change in Control or the termination of your
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any Person (as such term is defined
in the Company’s Senior Executive Severance Plan) whose actions result in such
Change in Control or any Person affiliated with the Company or such Person (all
such payments and benefits, excluding the Gross-Up Payment and any similar
gross-up payment to which a Tier 1 Employee may be entitled under any such other
plan, arrangement or agreement, being hereinafter referred to as the “Total
Payments”), shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of the firm serving,
immediately prior to the Change in Control, as the Company’s independent
auditors, or

 

Page 6 of 10



--------------------------------------------------------------------------------

if that firm refuses to serve, by another qualified firm, whether or not serving
as independent auditors, designated by the Administration Committee under the
American Express Senior Executive Severance Plan (the “Firm”), such payments or
benefits (in whole or in part) do not constitute parachute payments, including
by reason of Section 280G(b)(2)(A) or Section 280G(b)(4)(A) of the Code; (ii) no
portion of the Total Payments the receipt or enjoyment of which you shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account;
(iii) all “excess parachute payments” within the meaning of Section 280G(b)(l)
of the Code shall be treated as subject to the Excise Tax unless, in the opinion
of the Firm, such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered (within the meaning of
Section 280G(b)(4)(B) of the Code) in excess of the Base Amount (within the
meaning of Section 280G(b)(3) of the Code) allocable to such reasonable
compensation, or are otherwise not subject to the Excise Tax; and (iv) the value
of any noncash benefits or any deferred payment or benefit shall be determined
by the Firm, in accordance with the principles of Sections 280G(d)(3) and (4) of
the Code and regulations or other guidance thereunder. For purposes of
determining the amount of the Gross-Up Payment in respect of a Tier 1 Employee
and whether any Payments in respect of a Participant (other than a Tier 1
Employee) shall be reduced, shall be deemed to pay federal income tax at the
highest marginal rate of federal income taxation (and state and local income
taxes at the highest marginal rate of taxation in the state and locality of your
residence, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes) in the calendar year in
which the Gross-Up Payment is to be made (in the case of a Tier 1 Employee) or
in which the Payments are made (if you are other than a Tier 1 Employee). The
Firm will be paid reasonable compensation by the Company for its services.

(c) In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, then
the Tier 1 Employee will be required to repay to the Company on the fifth
business day after demand an amount equal to the excess of the earlier payment
over the redetermined amount (the “Excess Amount”), together with interest on
such amount at the lowest applicable federal rate (as defined in Section 1274(d)
of the Code or any successor provision thereto), compounded semi-annually (the
“Section 1274 Rate”), from the date of the Tier 1 Employee’s receipt of such
Excess Amount until the date of such repayment (or such lesser rate (including
zero) as may be designated by the Firm such that the Excess Amount and such
interest will not be treated as a parachute payment as previously defined). In
the event that the Excise Tax is finally determined to exceed the amount taken
into account hereunder in calculating the Gross-Up Payment (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), within five business days of such determination, but
not later than December 31st of the year following the year in which the Tier 1
Employee remits the related tax, the Company will pay to the Tier 1 Employee an
additional amount, together with interest thereon from the date such additional
amount should have been paid to the date of such payment, at the Section 1274
Rate (or such lesser rate (including zero) as may be designated by the Firm such
that the amount of such deficiency and such interest will not be treated as a
parachute payment as previously defined). The Tier 1 Employee and the Company
shall each reasonably cooperate with the other in connection with any
administrative or judicial proceedings concerning the amount of any Gross-Up
Payment.

(d) As soon as practicable following a Change in Control, but in no event later
than 30 days thereafter, the Company shall provide to each Tier 1 Employee and
to each other

 

Page 7 of 10



--------------------------------------------------------------------------------

Participant with respect to whom it is proposed that Payments be reduced, a
written statement setting forth the manner in which the Total Payments in
respect of such Tier 1 Employee or other Participant were calculated and the
basis for such calculations, including, without limitation, any opinions or
other advice the Company has received from the Firm or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).

13. Miscellaneous. Neither you nor any person claiming under or through you
shall have any right or interest, whether vested or otherwise, in the Plan or
the Award, unless and until all of the terms, conditions and provisions of the
Plan and this Agreement shall have been complied with. In addition, neither the
adoption of the Plan nor the execution of this Agreement shall in any way affect
the rights and powers of any person to dismiss or discharge you at any time from
employment with the American Express companies. Notwithstanding anything herein
to the contrary, neither the Company nor any of its Affiliates (as that term is
defined in the Plan) nor their respective officers, directors, employees or
agents shall have any liability to you (or those claiming under or through you)
under the Plan, this Agreement or otherwise on account of any action taken, or
decision not to take any action made, by any of the foregoing persons with
respect to the business or operations of the Company or any of its Affiliates
(as that term is defined in the Plan), despite the fact that any such action or
decision may adversely affect in any way whatsoever Average Annual Shareholders’
Equity, Earnings Per Share, Net Income or other financial measures or amounts
which are accrued or payable or any of your other rights or interests under this
Agreement.

14. Governing Law. The validity, construction, interpretation, administration
and effect of this Agreement shall be governed by the substantive laws, but not
the choice of law rules, of the State of New York.

15. Compliance with Section 409A. The payment of the Award under this Amendment
is intended to comply with Section 409A of the Code and the Treasury Regulations
promulgated and other official guidance issued thereunder, and this Agreement
shall be interpreted, operated and administered consistent with this intent and
the American Express Section 409A Compliance Policy, as amended from time to
time, and any successor policy thereto.

 

AMERICAN EXPRESS COMPANY By the Compensation and Benefits Committee of the Board
of Directors:

 

Page 8 of 10



--------------------------------------------------------------------------------

By  

 

 

Notwithstanding any contrary provision in the American Express Company 2007
Incentive Compensation Plan Master Agreement, the Company reserves the right to
correct nonmaterial clerical errors in, and make subsequent nonmaterial
clarifications to, any Award Agreement in the future, without prior notification
to participants.

 

Page 9 of 10



--------------------------------------------------------------------------------

Schedule A

20     Incentive Awards: Proposed AXP Earnings Per Share/Return on Equity Grid

for Determining Maximum Award Value

(subject to award agreement and discretionary downward adjustment)

 

        20     AXP Earnings Per Share (Diluted) 20     AXP Return on
Equity   Less Than $            
Value   $             Max. Value   $             Max. Value   $             Max.
Value   $             Max. Value     % or More   $0   $   $   $   %   0   $   $
  $   %   0   $   $   $   %   0   $   $   $   %   0   $   $   $   Less Than
    %   0   0   0   0  

Note: Straight-line interpretation would apply for any actual performance level
that falls between two performance levels shown on the grid.

 

Page 10 of 10